Citation Nr: 1627128	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1985 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Board remanded the issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a February 2016 rating decision, the RO granted service connection tinnitus.  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have a hearing loss disability of the left ear for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard February 2009 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2009 and December 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for left ear hearing loss.  She asserts that she developed the disability as a consequence of in-service noise exposure.  Specifically, the Veteran states that she was exposed to noise from small arms fire, shipboard and turbine engine noise and 76mm gunfire.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records include multiple audiograms throughout the Veteran's active duty service, to include her Report of Medical Examination for enlistment dated in November 1980.  The audiogram shows that the decibel thresholds for the tested frequencies for the left ear were 25, 25, 25, and 25 decibels, at 500, 1000, 2000 and 4000 Hertz, respectively.  An audiogram dated in October 1984 shows that the Veteran's decibel thresholds for the tested frequencies for the left ear were 0, 10, 0, 0 and 5 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The Veteran's Report of Medical Examination for retirement, dated in January 2003, shows that the decibel thresholds for the tested frequencies for the left ear were 5, 5, 0, 5 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  

A January 2009 VA audiological consult shows that an otoscopy revealed a clear ear canal and intact eardrum.  A tympanometry reflected pressure, compliance and ear canal volume within normal limits.  Pure tone testing revealed normal hearing sensitivity though 4000 Hertz with mild sensorineural hearing loss at 6000-8000 Hertz.  The recognition score was "excellent" at 96 percent.  

The Veteran was afforded a VA examination in June 2009.  The VA examiner noted a review of the Veteran's service treatment records, to include treatment for outer and middle ear infections while in service.  The VA examiner noted that the Veteran wore hearing protection while in service, although it was reported that they were not always helpful.  In-service noise exposure due to artillery fire and engine noise was also noted.  

The clinical examination revealed pure tone thresholds in the Veteran's left ear of 10, 15, 10, 10, and 20 decibels at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The left ear speech recognition score was 100 percent.  

It was noted that the Veteran's hearing loss was not disabling per 38 C.F.R. § 3.385.  The VA examiner noted that normal thresholds were found in the left ear.  The VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  It was noted that the Veteran's hearing test done prior to separation showed normal hearing.  The VA examiner stated that there were no hearing tests performed for six years; therefore, the onset of the hearing loss was unknown.  

A June 2013 VA audiological consult shows that the Veteran's pure tone testing revealed normal hearing in the 250-3000 Hertz range, sloping to moderate sensorineural hearing loss.  Word recognition testing was 100 percent.  

Pursuant to a Board remand, the Veteran was afforded a VA audiological examination in December 2015.  She reported military noise exposure to small arms and ship and engine noise.  Hearing protection was intermittently used while in service.  The Veteran noted having difficulty hearing in the presences of noise.  She stated that she had to often ask others to repeat themselves.  

The clinical examination revealed pure tone thresholds in the Veteran's left ear of 10, 15, 20, 25 and 35 decibels at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The left ear speech recognition score was 96 percent.  

Sensorineural hearing loss was found upon examination.  The VA examiner noted that a review of the Veteran's claims file revealed normal hearing upon entrance and at separation from military service.  There was no significant in-service threshold shift noted at any frequency and service treatment records were silent for hearing loss complaints. 

The VA examiner also stated that in "The Institute of Medicine Study (2005), "Noise and Military Service: Implication for Hearing Loss and Tinnitus"" it states that: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

The VA examiner opined that based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or the result of her military service.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for left ear hearing loss is not warranted.  The medical evidence of record does not establish that the criteria for impaired hearing under 38 C.F.R. § 3.385 are met.  Her auditory thresholds are less than 40 at every relevant frequency, she does not have three frequencies at 26 decibels or greater, and her speech recognition scores are greater than 94 percent.  Simply stated, the Veteran, at least at this time, has hearing within a normal range in her left ear and, therefore, does not have hearing loss for VA purposes.

The threshold for establishing service connection for a claimed condition is the presence of a current disability.  In light of the evidence detailed above, the Board finds that the Veteran does not have a current hearing loss in her left ear.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that the Veteran believes that her current degree of hearing loss is sufficient to warrant service connection, her opinion as to the diagnosis of a hearing loss in her left ear, to include noise exposure and ear infections, is not competent medical evidence.  As a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to whether hearing impairment is met that is based on audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

The preponderance of the evidence is against the claim of service connection for left ear hearing loss.  The Board finds that the Veteran's hearing impairment does not meet the criteria for hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Accordingly, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


